 



EXHIBIT 10.11(b)
     AMENDMENT dated as of February 5, 2008, to the Amended and Restated
American Color Graphics, Inc. Supplemental Executive Retirement Plan (the
“Plan”), as amended and restated effective as of July 1, 2005.
     WHEREAS, American Color Graphics, Inc. (the “Company”) sponsors the Plan
and Section 4.5 of the Plan grants the Company the right to amend the Plan.
     NOW, THEREFORE, Section 2.3 of the Plan is amended by the following
sentences at the end thereof:
“Notwithstanding any other provision of this Plan, any Participant who has not
yet commenced receiving Plan benefits at or before December 31, 2008, shall
receive all his or her unpaid Plan benefits on January 1, 2009, in the form of a
single lump-sum payment, with such payment to be made whether or not the
Participant has then terminated employment with the Company.”
     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed, as of the day and year first above written.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Stephen M. Dyott         Name:   Stephen M. Dyott       
Title:   Chief Executive Officer     

